Exhibit 10.1

 

AMENDED MANAGEMENT INCENTIVE PLAN

 

J.B. HUNT TRANSPORT SERVICES, INC.
AMENDED AND RESTATED MANAGEMENT INCENTIVE PLAN

 

 

I.  NAME; PURPOSE

 

1.1                                 NAME.  This instrument shall be known as the
J.B. Hunt Transport Services, Inc. Amended and Restated Management Incentive
Plan (the “Plan”).

 

1.2                                 HISTORY OF PLAN.  By action of the Board of
Directors (the “Board”) in 1984, and after approval by the Company’s
stockholders, the Company adopted the J.B. Hunt Transport Services, Inc. Stock
Option Plan of 1984 (“1984 Option Plan”).  The 1984 Option Plan was modified and
approved by stockholders in March of 1989 to increase the authorized shares to
2,000,000, creating the J.B. Hunt Transport Services, Inc. Management Incentive
Plan (the “Original MIP”). The Original MIP was amended on July 7, 1995,
April 16, 1998, April 20, 2000 and April 21, 2005 to increase the authorized
shares to 5,000,000, 6,500,000, 17,000,000 and 22,000,000 shares respectively,
and is amended by this Plan to increase the authorized shares to the level set
out in Section 2.4 of this Plan.

 

1.3                                 PURPOSE.  The Plan is designed to benefit
certain key employees of J.B. Hunt Transport Services, Inc. and any entity in
which J.B. Hunt Transport Services, Inc. or any subsidiary owns, directly or
indirectly, a majority of the voting stock (collectively these entities shall be
the “Company”).

 

The overall objectives of the Plan are to increase the long-term financial
success of the Company, and increase the value of the Company to its
stockholders, by:

 

(a) attracting and retaining key personnel who are instrumental in the continued
success of the Company; and

 

(b) motivating key employees by providing them with the opportunity to
participate with the stockholders in the long-term growth and financial success
of the Company.

 

1.4                                 OVERVIEW OF THE PLAN BENEFITS.  The benefits
to be provided under this Plan, although more specifically set out herein, are
stock awards, share units, money credits, stock options, stock appreciation
rights, or any combination of the foregoing (collectively the “Plan Benefits”)
subject to the terms and conditions stated in this Plan.

 

 

II. NO RIGHT TO CONTINUED EMPLOYMENT;
CREATION OF COMMITTEE;
ADMINISTRATION OF THE PLAN; PARTICIPANTS; ETC.

 

2.1                                 THE COMMITTEE.  The Plan shall be
administered by the Compensation Committee (the “Committee”) of the Board of
Directors of J.B. Hunt Transport Services, Inc. (the “Board”), comprised solely
of two or more outside directors, unless another committee of the

 

--------------------------------------------------------------------------------


 

Board shall be designated.  A director is an outside director if the director:
(a) is not a current employee of the publicly held corporation; (b) is not a
former employee of the publicly held corporation who receives compensation for
prior services (other than benefits under a tax-qualified retirement plan)
during the taxable year; (c) has not been an officer of the Company; and
(d) does not receive remuneration, either directly or indirectly, in any
capacity other than as a director.

 

2.2                                 GRANT AND TERMS OF PLAN BENEFITS;
ADMINISTRATION OF THE PLAN.  The Committee may grant Plan Benefits to
Participants (hereafter defined) on the terms and subject to the conditions
stated in this Plan.

 

The Committee shall, subject to the limitations of this Plan, have full power
and discretion to interpret and administer the Plan; to establish selection
guidelines; to select eligible persons for participation; and to determine the
form of grant, either in the form of stock awards, money credits, share units,
stock options or stock appreciation rights or combinations thereof, the number
of shares subject to the grant, the fair market value of the Common Stock when
necessary, the restriction and forfeiture provisions relating to restricted
stock, the time and conditions of vesting or exercise, the conditions, if any,
under which time of vesting or exercise may be accelerated, the conditions,
form, time, manner and terms of payment of any award, and all other terms and
conditions of the grant provided that all stock options shall be granted in
compliance with and subject to the terms of Section 6 of this Plan.  The
Committee may establish rules, regulations and guidelines for the administration
of the Plan, and impose, incidental to a grant of Plan Benefits, conditions with
respect to employment or other activities not inconsistent with or conflicting
with the Plan.

 

The Committee may, in its discretion, delegate to the Chief Executive Officer of
the Company the power and authority with respect to the selection of and grants
of Plan Benefits to certain Participants who are not:

 

1.               the beneficial owner of more than 10% of any class of equity
securities of the Company registered pursuant to Section 12 of the Securities
Exchange Act of 1934, as amended;

 

2.               a director of the Company; or

 

3.               an officer of the Company, as that term is defined in
Rule 16a-1(f) of the Rules of the Securities and Exchange Commission.

 

The interpretation by the Committee of the terms and provisions of the Plan and
the administration thereof, and all action taken by the Committee, shall be
final, binding and conclusive on the Company, its stockholders, all Participants
and employees of the Company, and upon their respective beneficiaries,
successors and assigns, and upon all other persons claiming under or through any
of them.  By accepting Plan Benefits each Participant, and each person claiming
under or through him, shall be conclusively deemed to have indicated his
acceptance and ratification of, and consent to, all provisions of the Plan and
any action or decision under the Plan by the Company, the Board or the
Committee.

 

2.3                                 PLAN PARTICIPANTS.  Unless denied the right
to participate by specific sections hereof, the following persons shall be
eligible to be participants in the Plan and, subject to the discretion of the
Committee, received Plan Benefits:

 

2

--------------------------------------------------------------------------------


 

(a)                                  employees of the Company;

(b)                                 officers of the Company;

(c)                                  directors of the Company; and

(d)                                 consultants.

 

The foregoing class of persons shall be referred to herein as “Participants”.

 

2.4                                 LIMITATION ON SHARES TO BE ISSUED; REVERSION
OF UNEXERCISED SHARES.  The maximum number of shares of Common Stock of the
Company, $0.01 par value (the “Common Stock”), to be issued under the Plan shall
be 22,000,000 shares, including shares already issued or to be issued pursuant
to any previously exercised and outstanding options awarded under the 1984
Option Plan or the Original MIP.  Shares awarded pursuant to grants made under
either the 1984 Option Plan, the Original MIP, or this Plan, which are not
exercised for any reason (whether by reason of expiration, surrender,
cancellation, termination or forfeiture) or received by the Company as the
payment of purchase price as described in Section 6.6(a)(2) shall be available
for future grants.

 

2.5                                 SHARES OF COMMON STOCK.  Shares of Common
Stock to be issued may be authorized and un-issued shares of Common Stock,
treasury stock or a combination thereof.  It is contemplated that the Company,
although under no legal obligation to do so, may from time to time purchase
shares of Common Stock for the purpose of paying all or any portion of any award
payable in or measured by the value of shares of Common Stock, or for the
purpose of replacing shares issued or transferred in payment of all or part of
an award.  All shares so purchased shall, unless and until transferred in
payment of an award, be at all times the property of the Company available for
any corporate purposes, and no Participant or employee or beneficiary,
individually or as a group, shall have any right, title or interest in any
shares of Common Stock so purchased.

 

2.6                                 ADJUSTMENT PROVISIONS.  In the event that
any recapitalization, or reclassification, split-up or consolidation of shares
of Common Stock shall be effective, or the outstanding shares of Common Stock
are, in connection with a merger or consolidation of the Company or a sale by
the Company of all or a part of its assets, exchanged for a different number or
class of shares of stock or other securities of the Company, or for shares of
the stock or other securities of any other corporation, or new, different or
additional shares or other securities of the Company or of another corporation
are received by the holders of Common Stock or any distribution is made to the
holders of Common Stock other than a cash dividend, (a) the maximum number of
class of shares or other securities that may be issued or transferred under the
Plan, and (b) the number of share units or the number and class of shares or
other securities which are the subject of any grant, shall in each case be
equitably adjusted.  If an equitable adjustment cannot be made or the Board
determines that further adjustment is appropriate to accomplish fairly the
purposes of the Plan, the Board shall make such equitable adjustment under the
Plan as it determines will fairly preserve the Plan Benefits to the Participants
and the Company.

 

2.7                                 EFFECTIVE DATE AND TERM OF PLAN.  The Plan
shall be effective immediately upon its approval by the stockholders.  Awards
may be made and shares may be issued pursuant to the Plan on or after its
effective date pursuant to, and in accordance with, agreements for the issuance
thereof entered into prior to the effective date.  The Plan shall terminate ten
years after it becomes effective unless terminated prior thereto by action of
the Board.  No further grants shall be made under the Plan after its
termination, but termination shall not affect the rights of any Participant
under any grants made prior to termination.  This

 

3

--------------------------------------------------------------------------------


 

Plan or any subsequent Plan may be amended and readopted by the Board and the
stockholders from time to time.  Each re-adoption shall constitute a new Plan. 
Participants may hold awards under more than one Plan.

 

2.8                                 LIMITATION OF PLAN BENEFITS.  Plan Benefits
granted to any Participant in any one year shall be limited to two percent (2%)
of the total shares authorized for issuance under the Plan (i.e., 2% of
22,000,000).

 

2.9                                 PERFORMANCE BASED CRITERIA.  If the
Committee determines that grants of stock awards, share units and money credits
should be made to Participants in order to qualify for the compensation
deduction exemption established by Section 162(m), the award shall be governed
by this Section 2.9 of the Plan in addition to other applicable sections of the
Plan.  The Committee shall base such compensation solely on account of the
attainment of one or more pre-established, objective performance goals.  The
performance goal must be established in writing by the Committee prior to the
commencement of the services to which the performance goal relates, but no later
than ninety (90) days after the commencement of the service period to which it
relates, and while the outcome is substantially uncertain (i.e., before 25% of
the performance period has elapsed).  Performance goals may be based on one or
more criteria: revenue, EPS, return on assets, return on capital, return on
investment, return on sales, productivity, market share, cash flow, generation
of free cash, Common Stock price, operating expense ratios, quality, delivery
performance or level of improvement in any of the foregoing.

 

The written performance goal for a Covered Employee must be based on an
objective formula or standard for performance-based compensation, such that a
third party having knowledge of the relevant performance results could calculate
the amount to be paid to the employee and must specify the individual employees
or class of employees to which it applies.  Once established, the Committee
shall not be entitled any discretion to increase the amount of grants under the
Plan that would otherwise be due upon attainment of the performance goal.

 

The Committee must certify in writing, prior to the grant of restricted stock,
stock awards, share units and money credits that all of the performance goals
and other material terms of the arrangement for payment of the grants has been
met.  This section of the Plan shall not apply to an award to a Participant
unless the Committee has determined that such award should qualify for the
compensation deduction exemption of Section 162(m).

 

III. STOCK AWARDS

 

3.1                                 FORM OF AWARD.  Stock awards, whether
performance awards or fixed awards, may be made to selected Participants in the
form of shares of Common Stock, but which may be forfeitable and/or with
restrictions or transfer in any form as hereinafter provided.

 

3.2                                 PERFORMANCE AWARDS.  Awards may be made in
terms of a stated potential maximum number of shares, with the actual number
earned to be determined by reference to the level of achievement of corporate,
group, division, individual or other specific objectives over a period or
periods of not less than one or more than ten years.  No interests of any kind
shall be vested in an individual receiving a performance award until the
conclusion of the period or periods and the determination of the level of
achievement specified in the award, and the time of vesting thereafter shall be
specified in the award.

 

3.3                                 FIXED AWARDS.  Awards may be made to
Participants which are not contingent on the performance of objectives but which
are contingent on the Participant’s continuing in the

 

4

--------------------------------------------------------------------------------


 

employ of the Company, rendering consulting services or refraining from
competitive activities for a period to be specified in the award, which period
shall not be less than one year.

 

3.4                                 RIGHTS WITH RESPECT TO RESTRICTED SHARES. 
Awards may be made in the form of shares which are subject to restrictions on
transfer, as determined by the Committee.  Unless otherwise provided by the
Committee, the Participant who receives shares of restricted Common Stock shall
have the right to vote the shares and to receive dividends thereon from the date
of issuance, unless and until forfeited.

 

3.5                                 TERMS AND CONDITIONS.  Awards shall contain
such terms and conditions as the Committee shall specify, including without
limitation, restrictions on the sale or other disposition of the shares, or the
forfeiture of the awards upon termination of employment prior to the expiration
of a designated period of time or the occurrence of other events.  In addition,
shares of restricted Common Stock issued pursuant to an award shall be released
from the restrictions at the times determined by the Committee.  The award shall
be paid to the Participant either in shares of Common Stock having a fair market
value equal to the maturity value of the award, or in cash equal to the maturity
value of the award, or in such combination thereof as the Committee shall
determine.

 

 

IV. SHARE UNITS

 

4.1                                 CREDITS.  The Committee may in its
discretion provide that a Participant shall receive a credit of share units,
each of which is equivalent to a share of Common Stock except for the power to
vote and the entitlement to current dividends.

 

4.2                                 RIGHTS WITH RESPECT TO SHARE UNITS.  If
share units are credited to a Participant, amounts equal to dividends otherwise
payable on a like number of shares of Common Stock after the crediting of the
units may, in the discretion of the Committee, be paid to the Participant as and
when paid, or converted into additional share units which shall be credited to
the Participant and held until later forfeited or paid out.  Share units may be
paid to the Participant in the form of cash or shares of Common Stock according
to such requirements and guidelines as the Committee shall deem appropriate.

 

V. MONEY CREDITS

 

5.1                                 CREDITS.  The Committee may in its
discretion provide that a Participant shall receive a credit of money credits,
which shall be in units of a dollar or a fraction thereof.

 

5.2                                 RIGHTS WITH RESPECT TO MONEY CREDITS.  If a
Participant is credited with money credits, a money account shall be established
for the Participant which shall be credited with interest equivalents on amounts
previously credited to the account, or an amount equal thereto paid to the
Participant, on a calendar quarter basis compounded and at such rate as the
Committee determines to be appropriate from time to time.  Money credits may be
paid to the Participant in the form of cash or shares of the Company’s Common
Stock according to such requirements and guidelines as the Committee shall deem
appropriate.

 

5

--------------------------------------------------------------------------------


 

VI.  STOCK OPTIONS

 

6.1                                 STOCK OPTION PLAN.  By action of the Board
in 1984, and after approval by the Stockholders, the Company adopted the 1984
Option Plan.  The 1984 Option Plan was modified and approved by stockholders in
March of 1989 to increase the authorized shares to 2,000,000, creating the “Old
MIP”. The Old MIP was amended on July 7, 1995, April 16, 1998, and April 20,
2000 to increase the authorized shares to 5,000,000, 6,500,000 and 17,000,00
shares respectively, and is amended by this Plan to increase the authorized
shares to the level set out in Section 2.4 of this Plan.   This Section 6 sets
out the terms and conditions for the MIP for grants issued on April 21, 2005 and
thereafter until this Plan expires or is subsequently amended.

 

6.2                                 OPTIONS ISSUED UNDER PREVIOUS OPTION PLANS. 
All stock options issued pursuant to the 1984 Option Plan shall be governed by
the terms and conditions set forth in the 1984 Option Agreement.  All stock
options issued pursuant to the Old MIP shall be governed by the terms and
conditions set forth in the Old MIP Agreement.

 

6.3                                 STOCK SUBJECT TO THE PLAN.

 

(a)                                  Options may, from time to time on and after
the effective date of this Plan, be granted to Participants of the Company or
its affiliates to purchase not more than the aggregate number of shares of stock
(subject to adjustment in accordance with paragraph 6.3(b) reserved in
accordance with Section  2.4 of the Plan).  As the Committee may determine from
time to time, the shares may consist either in whole or in part of shares of
authorized but un-issued Common Stock, or shares of authorized and issued Common
Stock reacquired by the Company.  If an option is surrendered or for any other
reason ceases to be exercisable in whole or in part, the shares which were
subject to such option but as to which the option has not been exercised shall
continue to be available under the Option Plan.

 

(b)                                 If there shall be any change in the stock
subject to the Plan or the stock subject to any option granted hereunder,
through merger, consolidation, reorganization, recapitalization,
reincorporation, stock split, stock dividend (in excess of 2%), or other change
in the corporate structure of the Company, appropriate adjustment shall be made
by the Committee to the aggregate number of shares subject to the Plan and the
number of shares and price per share subject to outstanding options in order to
preserve, but not to increase, the benefits of the optionee; provided, however,
that subject to any required action by the stockholders, if the Company shall
not be the surviving corporation in any merger, consolidation, or
reorganization, every option outstanding hereunder shall terminate, unless the
surviving corporation shall (subject to any applicable provisions of the
Internal Revenue Code) assume (with appropriate changes) the outstanding options
or replace them with new options of comparable value (in accordance with
Section 425(a) of the Internal Revenue Code).  Notwithstanding the preceding
provisions, if such surviving corporation does not so assume or replace the
outstanding options hereunder, each optionee shall have the right immediately
prior to such merger, consolidation, or reorganization to exercise all his
outstanding option(s), whether or not the options have vested.

 

6

--------------------------------------------------------------------------------


 

6.4                                 ELIGIBILITY.  Persons who shall be eligible
to have granted to them the options provided for by this Option Plan shall be
those persons set out in Section 2.3 of the Plan, as the Committee in its sole
discretion shall determine.

 

6.5                                 ADMINISTRATION OF THE PLAN.  The Option Plan
shall be administered as set forth in Section 2 of the Plan.

 

6.6(a)                   PURCHASE PRICE; TERMS; EXERCISE OF OPTIONS.

 

(1)                                  Calculation of Purchase Price.  The
purchase price of the Common Stock under each stock option shall be 100% of the
fair market value of the Common Stock on the date of grant (the “Purchase
Price”).  The fair market value of the Common Stock on any day shall be (i) if
the principal market for the Common Stock is a national securities exchange or
the National Market System of the National Association of Securities Dealers
Automated Quotations, the highest closing price of the Common Stock on such
exchange or system on the day the option is granted or if no sale of the
Company’s Common Stock shall have been made on any stock exchange on that day,
on the next preceding day on which there was a sale of such stock, or, (ii) if
the principal market for the Common Stock is not one of the markets noted in
6.6(a)(1)(i) and the Common Stock is quoted on the National Association of
Securities Dealers Automated Quotations System, the mean between the closing bid
and the closing asked prices for the Common Stock on such day on such System, or
(iii) if the principal market for the Common Stock is not a national securities
exchange and the Common Stock is not quoted on the National Association of
Securities Dealers Automated Quotations System, the mean between the highest bid
and lowest asked price for the Common Stock on such day as reported by the
National Quotation Bureau, Inc.; provided that if clauses (i), (ii) and (iii) of
this Paragraph are all inapplicable, or if no trades have been made or no quotes
are available for such day, the fair market value of the Common Stock shall be
determined by the Committee by any method consistent with applicable regulations
adopted by the Commissioner of Internal Revenue relating to the stock options. 
The Purchase Price shall be subject to adjustment as provided in paragraph
2(b) hereof.

 

(2)                                  Payment of Purchase Price.  The Purchase
Price shall become due immediately upon exercise of the option and shall be
payable in full in cash or cash equivalents; provided, however, that the
Committee shall have the authority, exercisable at its discretion either at the
time the option is granted or at the time it is exercised, to make the option
payable in one of the alternative forms specified below:

 

(i)                                     full payment in shares of Company Common
Stock (owned for at least six months before the exercise date) having a fair
market value on the Exercise Date (as such term is defined below) equal to the
Purchase Price; or

 

(ii)                                  a combination of shares of Company Common
Stock valued at fair market value on the Exercise Date and cash or cash
equivalents, equal in the aggregate to the Purchase Price.

 

7

--------------------------------------------------------------------------------


 

For purposes of this paragraph 6.6(a)(2), the Exercise Date shall be the date on
which the Company receives written notice of the exercise of the option,
together with payment of the Purchase Price in the form authorized by the
Committee.

 

(b)                                 Terms and Conditions of Options.  Each
option granted pursuant to this Option Plan shall be evidenced by a written
Stock Option Agreement (the “Agreement”) executed by the Company and the person
to whom such option is granted (the “Optionee”).  The term of each option shall
be for such a period of time, not more than eleven years from the date it is
granted, as the Committee may determine.  All options granted under this Option
Plan shall vest and expire at the times specified in the Agreement.  During the
lifetime of the Optionee, the option shall be exercisable only by the Optionee
and shall not be assignable or transferable other than by will or the laws of
descent and distribution.  In general, options shall vest ratably over a
specified period of time.  However, all unvested options shall become
immediately vested in full upon the death, total and permanent disability of the
Optionee.    In addition, the Agreement may contain such other terms, provisions
and conditions as may be determined by the Committee (and not inconsistent with
this Option Plan. The terms of the Agreement with an Optionee may be amended
from time to time upon execution of a written amendment, approved by the
Committee, and signed by the Company and the Optionee.

 

(c)                                  Exercise of Option.  The option shall be
exercisable at any time and from time to time pursuant to the exercise
schedule contained in the Agreement and in accordance with the following:

 

(1)                                  Method of Exercise.  The option shall be
exercisable by a written notice delivered by the Optionee (or other person
exercising the option) to the Committee.  The notice shall be addressed to the
Committee c/o Mr. Kirk Thompson, J.B. Hunt Transport, Inc., P.O. Box 130,
Lowell, Arkansas 72745.  The notice shall:

 

(i)                                     state the election to exercise the
option, the number of shares in respect of which it is being exercised, the
person in whose name the stock certificate or certificates for such shares of
Common Stock is to be registered, his address and Social Security Number (or if
more than one, the names, addresses and Social Security Numbers of such
persons);

 

(ii)                                  contain such representations and
agreements as to the investment intent of the person exercising the option with
respect to such shares of Common Stock as may be satisfactory to the Company’s
counsel;

 

(iii)                               be signed by the person or persons entitled
to exercise the option and, if the option is being exercised by any person or
persons other than the Optionee, be accompanied by proof, satisfactory to
counsel for the Company, of the right of such person or persons to exercise the
Option; and

 

8

--------------------------------------------------------------------------------


 

(iv)                              be accompanied by payment to the Company of
the full Purchase Price of the shares with respect to which the option is
exercised.  The Purchase Price shall be paid in cash or cash equivalents, unless
the Committee notifies the person of a different manner of payment pursuant to
Section 6.6(a)(2) of this Option Plan.

 

(2)                                  Conditions to be Satisfied Prior to
Issuance of Common Stock.  The Company shall not be required to issue or deliver
any certificates for shares of Common Stock purchased upon the exercise of an
option (i) prior to the completion of any registration or other qualification of
such shares under any state or federal laws or rulings or regulations of any
government regulatory body, which the Company shall determine to be necessary or
advisable or, (ii) prior to receiving an opinion of counsel, satisfactory to the
Company, that the sale or issuance of such shares is exempt from these
registration or qualification requirements.

 

(3)                                  Restrictions on Exercise.  As a condition
to his exercise of this option, the Company may require the person exercising
the option to make any representation and warranty to the Company as may be
required by any applicable law or regulation.

 

6.7                                 STOCK APPRECIATION RIGHTS.  The Committee
may, under such terms and conditions as it deems appropriate, authorize the
surrender by an Optionee of all or part of an unexercised option and authorize a
payment in consideration therefore of an amount equal to the difference obtained
by subtracting the Purchase Price of the sales when subject to exercise under
such option from the fair market value of the stock represented by such shares
on the date of surrender, provided that the Committee determines that such
settlement is consistent with the purpose of the Plan.  Such payment may be made
in shares or Common Stock valued at their fair market value on the date of
surrender of such option or in cash or partly in shares and partly in cash. 
Acceptance of such a surrender and the manner of payment to the Participant
shall be in the discretion of Committee.

 

6.8                                 EMPLOYMENT RELATED TAXES.   As a general
rule, the exercise of an Option creates taxable income to the Participant for
which Federal and State income tax withholding may apply.  The withholding
obligations of the Participant may be satisfied at their election using cash or
Company common stock owned by the Participant for at least six months before the
Exercise Date.

 

6.9                                 TERMINATION AND NEW GRANT OF OPTIONS.  The
Board shall have the authority to effect, at any time and from time to time,
with the consent of the affected Optionees, the termination of any or all
outstanding options under the Option Plan and to grant in substitution therefore
new options under the Option Plan covering the same or different numbers of
shares of Common Stock but having a Purchase Price per share not less than fair
market value on the new grant date.

 

6.10                           USE OF PROCEEDS.  Proceeds realized from the sale
of Common Stock pursuant to options granted under the Option Plan shall
constitute general funds of the Company.

 

9

--------------------------------------------------------------------------------


 

6.11                           AMENDMENT, SUSPENSION, OR TERMINATION OF THE
OPTION PLAN.

 

(a)                                  The Board may at any time suspend or
terminate the Option Plan, and may amend it from time to time in such respects
as the Board may deem advisable; provided, however, except as provided in
paragraph 6.3(b) hereof, the Board shall not amend the Option Plan in the
following respects without the consent of stockholders then sufficient to
approve the Plan in the first instance:

 

(i)   To increase the maximum number of shares subject to the Option Plan; or

 

(ii)   To change the designation or class of persons eligible to receive options
under the Option Plan.

 

(b)                                 Unless the Option Plan theretofore shall
have been terminated, the Option Plan shall terminate ten years after the
effective date as set forth in Section 2.7 of the Plan.  No option may be
granted when the Option Plan has been suspended, or after the termination of the
Option Plan, and no amendment, suspension or termination of the Option Plan
shall, without the Optionee’s consent, alter or impair any rights or obligations
under any option theretofore granted to him under the Option Plan.  The Option
Plan may be amended and readopted by the Board and the stockholders from time to
time and each such re-adoption shall constitute a new Plan.  Participants may
hold awards under more than one Plan.

 

VII. STOCK APPRECIATION RIGHTS

 

7.1                                 GRANTS.  Rights may be granted to selected
Participants entitling the grantee to receive cash or shares of Common Stock
having a fair market value equal to the appreciation in market value of a stated
number of shares of Common Stock from the date of grant, or in the case of
rights granted in tandem with or by reference to a stock option granted
simultaneously with or prior to the grant of such rights, from the date of grant
of the related stock option to the date of exercise.

 

VIII.  INDEMNIFICATION OF COMMITTEE

 

8.1                                 In addition to such other rights of
indemnification as they may have as directors or as members of the Committee,
the members of the Committee shall be indemnified by the Company against the
reasonable expenses including attorney’s fees actually and necessarily incurred
in connection with the defense of any action, suit or proceeding, or in
connection with any appeal therein, to which they or any of them may be a party
by reason of any action taken or failure to act under or in connection with the
Plan or any option granted thereunder, and against all amounts paid by them in
settlement thereof provided such settlement is approved by independent legal
counsel selected by the Company or paid by them in satisfaction of a judgment in
any such action, suit or proceeding that such Committee member is liable for
negligence or misconduct in the performance of his duties.

 

IX.  AMENDMENTS

 

9.1                                 AMENDMENTS.  The Plan may be amended or
terminated by the Board at any time and in any respect, except that no amendment
may be made without the approval of the stockholders of the Company if such
amendment would—

 

10

--------------------------------------------------------------------------------


 

(a)                                  increase the maximum number of shares of
Common Stock available for issuance under the Plan;

 

(b)                                 modify the class of eligible employees who
are Participants in the Plan; or

 

(c)                                  materially increase Plan Benefits accruing
to Participants under the Plan.

 

Similarly, subject to obtaining the consent of the Participant where required by
contract law, the Committee may alter, amend or modify any award or grant made
pursuant to this Plan in any respect not in conflict with the provisions of the
Plan, if the Committee deems such alteration, amendment or modification to be in
the best interests of the Participant or the Company by reason of changes or
interpretation in tax, securities or other applicable laws.

 

 

X.  FORCE AND EFFECT; PREVAILING LAWS;
SUCCCESSORS; NOTICE;
RESOLUTION OF DISPUTES

 

10.1                           FORCE AND EFFECT.  The various provisions of this
Plan are severable in their entirety.  Any determination of invalidity or
unenforceability of any one provision shall have no effect on the continuing
force and effect of the remaining provisions.

 

10.2                           PREVAILING LAWS.  This Plan shall be construed
and enforced in accordance with and governed by the laws of the State of
Arkansas applicable to corporations and the issuance of stock by Arkansas
corporations.

 

10.3                           RESOLUTION OF DISPUTES.  Any dispute or
disagreement which should arise under, or as a result of or in any way relate
to, the interpretation, construction or application of this Plan will be
determined by the Board of Directors of the Company.  Any determination made
hereunder shall be final, binding and conclusive for all purposes.

 

11

--------------------------------------------------------------------------------


 

FORM OF
RESTRICTED STOCK AGREEMENT
for the
J. B. HUNT TRANSPORT SERVICES, INC.
AMENDED AND RESTATED MANAGEMENT INCENTIVE PLAN

 

THIS Restricted Stock Agreement (“Agreement”) made as of                      ,
by and between J. B. Hunt Transport Services, Inc. (“Company”) and
                       (“Recipient”):

 

WHEREAS, the Company maintains the J.B. Hunt Transport Services, Inc. Amended
and Restated Management Incentive Plan (the “Plan”) under which the Company’s
Compensation Committee of the Board of Directors (“Committee”) may, among other
things, award shares of the Company’s $.01 par value common stock (“Common
Stock”) to such members of the Company’s management as the Committee may
determine, subject to terms, conditions, or restrictions as it may deem
appropriate;

 

WHEREAS, pursuant to the Plan the Committee has awarded to Recipient, a
Restricted Stock Award (“Award”) conditioned upon the execution by the Company
and the Recipient of this Agreement setting forth all the terms and conditions
applicable to such Award in accordance with the laws of the State of Arkansas;

 

THEREFORE, in consideration of the past services of the Recipient and the mutual
promises and covenants contained herein it is hereby agreed as follows:

 

1.             AWARD OF SHARES:

 

Under the terms of the Plan, the Committee has awarded to the Recipient an Award
on                        (“Award Date”), for                       shares of
Common Stock subject to the terms, conditions and restrictions set forth in this
Agreement.  There will be no purchase price required by the Recipient in
connection with this transaction.

 

2.             AWARD RESTRICTIONS:

 

The Award vests as described below and shall expire                       .

 

Vesting to occur over the period of                    in                       
increments of       %.

 

Upon vesting date and upon satisfaction of the requirements of Paragraph 5, the
Company shall cause a stock certificate to be delivered, without legend, in an
amount reflecting the number of shares vested less any previously delivered
shares registered on the Company’s books in the name of the Recipient or the
Recipient’s beneficiary.  Upon receipt of such stock certificate, the Recipient
or beneficiary are free, upon compliance with applicable law, to hold or dispose
of such certificate at will.

 

12

--------------------------------------------------------------------------------


 

During the vesting period, those shares covered by the Award, but not vested,
are not transferable by the Recipient by means of sale, assignment, exchange,
pledge or otherwise.  However, during the vesting period, the Recipient does
have the right to tender for sale or exchange with the Company’s written
consent, any such shares in the event of any tender offer within the meaning of
Section 14(d) of the Securities Exchange Act of 1934.

 

3.             STOCK CERTIFICATES:

 

An entry evidencing the Award shall be made on the Company’s books and stock
certificates will be issued in the name of the Recipient as of the Award date. 
Physical possession and custody of any stock certificates evidencing the Award
shall be retained by the Company until such time as the vesting date occurs and
payment of taxes is received by the Company for the Award.  While in its
possession, the Company reserves the right to place a legend on any stock
certificates restricting the transferability of such certificates and referring
to the terms and conditions (including forfeiture) approved by the Committee and
applicable to the shares represented by the certificates.

 

During the vesting period, except as otherwise provided in Paragraph 2 of the
Agreement, the Recipient shall be entitled to all rights of a stockholder of the
Company, including the right to vote the shares and receive dividends and other
distributions declared on any non-vested shares.

 

4.             EMPLOYMENT TERMINATION:

 

If the Recipient terminates employment with the Company due to death or
disability during the vesting period, that Award, to the extent not already
vested, shall vest in full as of the date of such termination.  If the
Recipient’s employment terminates on account of “early retirement” (as defined
by the Committee), or under special circumstances determined by the Committee,
the Award, to the extent not already vested, may be forfeited (or may be vested
in full or in part) as determined by the Committee.  Termination of the
Recipient’s employment with the Company for any other reason shall result in
forfeiture of the Award on the date of termination to the extent not already
vested.  The recipient may designate a beneficiary to receive the stock
certificate representing that portion of the Award automatically vested upon
death.  The Recipient has the right to change such beneficiary designation at
will.

 

5.             WITHHOLDING TAXES:

 

The Company will require the Recipient receiving the shares of Common Stock
under an Award, to remit to the Company amounts required to be withheld by the
Company. The Recipient shall have the right to 1) remit in cash amounts due
equal to such taxes required to be withheld by the Company or, 2) remit a number
of Company common stock owned at least six months prior to the vesting date
having a market value not less than the amount of such taxes.

 

13

--------------------------------------------------------------------------------


 

6.             IMPACT ON OTHER BENEFITS:

 

The value of the Award (either on the Award Date or at the time the shares are
vested) shall not be includable as compensation or earnings for purposes of any
other benefit plan offered by the Company.

 

7.             ACCELERATION OF VESTING:

 

Notwithstanding anything contained in this agreement to the contrary, in the
event that, at any time following the date of a “change of control” (as
hereinafter defined)  (i) a recipient’s employment with the Company or one of
its subsidiaries terminates as a result of such recipient’s retirement,
termination without “just cause” (as hereinafter defined) by the Company or one
of its subsidiaries, or resignation by the recipient for good reason; or
(ii) with respect to a recipient employed by one of the Company’s subsidiaries,
a “sale transaction” (as hereinafter defined) is effected; then all vesting
restrictions on any shares of the Company’s common stock or acquiring Company
common stock awarded to that participant under this Agreement shall immediately
lapse and such shares shall be vested.

 

For purposes of this Plan, “just cause” shall mean the willful and continued
failure of a recipient to substantially perform his duties with the Company or
one of its subsidiaries after a written demand for substantial performance is
delivered to such participant by the Board of Directors of the Company, or its
subsidiary, which specifically identifies the manner in which the board believes
that such participant has not substantially performed his duties; or willful
misconduct by the recipient materially injures the Company or its subsidiaries
monetarily or otherwise (it being understood that no act, or failure to act, on
the part of a recipient shall be considered “willful” unless done, or omitted to
be done, by such recipient in bad faith and with knowledge that the action or
omission was not in the best interest of the Company or such subsidiary).

 

“Sale transaction” shall mean, with respect to an employee of one of the
Company’s subsidiaries, the direct or indirect sale or other disposition by the
Company of in excess of fifty percent (50%) of the voting capital stock of such
subsidiary, the complete liquidation of such subsidiary, or the sale by such
subsidiary or all or substantially all of its assets.

 

For purposes of this Paragraph 7, “change of control” means:

 

(1)                                  Any transaction involving the acquisition
(“Acquisition Transaction”), by any person, corporation, partnership or other
entity, or any group (collectively referred to herein as a “person”), of
beneficial ownership of shares representing thirty percent (30%) or more of the
Company’s then outstanding voting securities entitled to vote generally in the
election of directors (“Voting Securities”), but excluding, for this purpose,
any such acquisition by (a) the Company or any of its subsidiaries or any
employee benefit plan (or related trust) of the Company, or any of its
subsidiaries, or (b) any corporation with respect to which immediately following
such acquisition, shares representing more than fifty percent (50%) of such
corporation’s Voting Securities are beneficially owned, directly or indirectly,
by those persons who are the beneficial owners of the Company’s voting
securities immediately prior to such acquisition; or

 

14

--------------------------------------------------------------------------------


 

(2)                                  Persons who as of May 1, 1990 constitute
the Company’s board of directors (the “Incumbent Board”) cease, for any reason,
to constitute at least a majority of the board, provided that any person
becoming a director of the Company subsequent to May 1, 1990 whose election was
approved by a vote of at least a majority of the directors then comprising the
Incumbent Board shall, for the purposes of this Agreement, be considered to be a
member of the Incumbent Board; or

 

(3)                                  Approval by the stockholders of the Company
of a reorganization, merger or consolidation with respect to which those persons
who were the beneficial owners of the Company’s voting securities immediately
prior to such reorganization, merger or consolidation, do not, following such
reorganization, merger or consolidation, beneficially own, directly or
indirectly, shares representing more than fifty percent (50%) of the voting
securities of the corporation resulting from such reorganization, merger or
consolidation, or a complete liquidation or dissolution of the Company or the
sale or other disposition of all or substantially all of the assets of the
Company.

 

For purposes of this Paragraph 7, “acquisition transaction” means any of the
following events:

 

(a)                                  A merger, reorganization or consolidation
involving the Company in which the outstanding stock is converted into or
exchanged for the common stock of another entity, provided that such other
entity has not, prior to or at the time of such merger, reorganization or
consolidation, directly or indirectly acquired beneficial ownership of in excess
of twenty percent (20%) of the outstanding shares of the Company for
consideration other than such common stock (such a merger, reorganization or
consolidation being herein referred to as a “Stock Merger Transaction”); or

 

(b)                                 Any merger, reorganization or consolidation
involving the Company which is not a Stock Merger Transaction and with respect
to which these persons who were the beneficial owners of the Company stock
immediately prior to such merger, reorganization, or consolidation, do not,
following such merger, reorganization, or consolidation, beneficially own,
directly or indirectly, shares representing more than fifty percent (50%) of the
common stock of the corporation resulting from such merger, reorganization or
consolidation, or a complete liquidation or dissolution of the Company or the
sale or other disposition of all or substantially all of the assets of the
Company.

 

15

--------------------------------------------------------------------------------


 

8.             ADMINISTRATION:

 

The Committee shall have full authority and discretion (subject only to the
express provisions of the Plan) to decide all matters relating to the
administration and interpretation of the Plan and this Agreement.  All such
Committee determinations shall be final, conclusive and binding upon the
Company, the Recipient, and any and all interested parties.

 

9.             RIGHT TO CONTINUED EMPLOYMENT:

 

Nothing in this Agreement or in the Plan shall confer on a Recipient any right
to continue in the employ of the Company or in any way affect the Company’s
right to terminate the Recipient’s employment without prior notice at any time
for any and no reason.

 

10.          AMENDMENTS:

 

This Agreement shall be subject to the terms of the Plan as amended except that
the Award that is the subject of this Agreement may not in any way be restricted
or limited by any Plan amendment or termination approved after the date of the
award without the Recipient’s written consent.

 

11.          FORCE AND EFFECT:

 

The various provisions of this Agreement are severable in their entirety.  Any
determination of invalidity or unenforceability of any one provision shall have
no effect on the continuing force and effect of the remaining provisions.

 

12.          PREVAILING LAWS:

 

This Agreement shall be construed and enforced in accordance with and governed
by the laws of the State of Arkansas applicable to corporations and the issuance
of stock by Arkansas corporations.

 

13.          SUCCESSORS:

 

This Agreement shall be binding upon and inure to the benefit of the successors,
assigns and heirs of the respective parties.

 

14.          NOTICE:

 

Unless waived by the Company, any notice to the Company required under or
relating to this Agreement shall be in writing and addressed to:

 

J. B. HUNT TRANSPORT SERVICES, INC.

Attention:  J. Kirk Thompson

P. O. Box 130

Lowell, Arkansas  72745

 

16

--------------------------------------------------------------------------------


 

15.          TERMS

 

Any terms used in this Agreement that are not otherwise defined shall have the
meanings prescribed to them in the Plan.

 

16.          ENTIRE AGREEMENT:

 

This Agreement contains the entire understanding of the parties and shall not be
modified or amended except in writing and duly signed by the parties.  No waiver
by either party of any default under this Agreement shall be deemed a waiver of
any later default.

 

IN WITNESS THEREOF, the parties have signed this Agreement as of the date
hereof.

 

 

J. B. HUNT TRANSPORT SERVICES, INC.

 

 

 

 

 

By:

 

 

 

 

J. Kirk Thompson

 

 

President and Chief Executive Officer

 

 

 

 

 

Recipient:

 

 

 

 

 

 

17

--------------------------------------------------------------------------------


 

FORM OF
STOCK OPTION AGREEMENT
J.B. HUNT TRANSPORT SERVICES, INC.

 

STOCK OPTION AGREEMENT, hereinafter referred to as the “Option” or the
“Agreement” made on this day of                                between J.B. Hunt
Transport Services, Inc., an Arkansas corporation, (the “Company”) and
                               

 

The Company, pursuant to the terms of the J. B. Hunt Transport Services, Inc.
Amended and Restated Management Incentive Plan adopted by the Company’s Board of
Directors on April 21, 2005 (the “Plan), hereby grants an option
                 shares of Common Stock of the Company, par value $0.01 per
share (“Common Stock”) to the Optionee at the price and in all respects subject
to the terms, definitions and provisions of the Agreement.

 

1.   Option Price.   The Option price is $                         for each
share.

 

2.   Exercise and Option.  This Option shall be exercisable at any time and from
time to time pursuant to the exercise schedule and in accordance with the terms
of this Agreement as follows:

 

(a)  Exercise Schedule.  This Option shall be exercisable in installments as
indicated below:

 

June 1, 20

 

 

%

June 1, 20

 

 

%

June 1, 20

 

 

%

 

All Options expire at the earliest to occur of the following:  (i) the          
anniversary of this Agreement; (ii) 730 days after the Optionee’s death,
disability or retirement after reaching age 55; or (iii) termination of
employment with the Company (for any reason) other than by death or disability
or by retirement after reaching age 55.

 

(b)  Method of Exercise.  This Option shall be exercisable by a written notice
which shall:

 

(i)  state the election to exercise the Option, the number of shares in respect
of which it is being exercised, the person in whose name the stock certificate
or certificates for such shares of Common Stock is to be registered, his address
and Social Security Number (or if more than one, the names, addresses and Social
Security Numbers of such persons);

 

(ii)  contain such representations and agreements as to the holder’s investment
intent with respect to such shares of Common Stock as may be satisfactory to the
Company’s counsel;

 

(iii)  be signed by the person or persons entitled to exercise the Option and,
if the Option is being exercised by any person or persons other than the
Optionee, be accompanied by proof, satisfactory to counsel for the Company, of
the right of such person or persons to exercise the Option.

 

18

--------------------------------------------------------------------------------


 

(iv)  be accompanied by payment to the Company of the full Option price of the
shares with respect to which the Option is exercised.  The Option price shall be
paid in the following manner:

 

(i)   full payment in cash or equivalent;

 

(ii)   full payment in shares of Company Stock, owned for at least six months
prior to the Exercise Date (as defined in Paragraph 5(b) of the Plan) having a
fair market value on the Exercise Date equal to the option price; or

 

(iii)   any combination of (i) or (ii), equal to the aggregate to the option
price.

 

The Company’s Option Committee also has the discretion to permit payment of the
option price in full or in part in accordance with paragraph 6.6 (a) (2) of the
Plan.

 

(c)  The Company shall not be required to issue or deliver any certificates for
shares of Common Stock purchased upon the exercise of an option (i) prior to the
completion of any registration or other qualification of such shares under any
state or federal laws or rulings or regulations of any government regulatory
body, which the Company shall determine to be necessary or advisable or,
(ii) prior to receiving adoption of counsel, satisfactory to the Company that
the sale or issuance of such shares is exempt from these registration or
qualification requirements.

 

(d)  Restrictions on Exercise.  As a condition to his exercise of this Option,
the Company may require the person exercising this Option to make any
representation and warranty to the Company as may be required by any applicable
law or regulation.

 

(e)  Employment Related Taxes.   As a general rule, the exercise of an Option
creates taxable income to the Participant for which Federal and States income
tax withholding may apply.  The withholding obligations of the Participant may
be satisfied at their election using cash or Company common stock owned by the
Participant for at least six months before the Exercise Date.

 

3.   Non Transferability of Option.  This Option may not be assigned or
transferred other than by will or the laws of descent and distribution and may
be exercised during the lifetime of the Optionee only by him.

 

4.   Stock Subject to the Option.   In addition to the restrictions set forth
above, the Company and the Optionee agree that the Common Stock of the Company
acquired pursuant to this Agreement shall be subject to the restrictions set
forth in the Plan.

 

5.   Adjustments Upon Changes in Capitalization.  The number of shares of Common
Stock subject to this Agreement shall be proportionately adjusted for any change
in the stock structure of the Company because of share dividends,
recapitalization, reorganizations, mergers or other restructuring.

 

6.   Notices.  Each notice relating to this Agreement shall be in writing and
delivered in person or by certified mail to the proper address.

 

19

--------------------------------------------------------------------------------


 

Each notice shall be deemed to have been given on the date it is received.  Each
notice to the Company shall be addressed to it at its principal office, now at
615 J.B. Hunt Corporate Drive, Lowell, Arkansas 72745, attention Kirk Thompson. 
Each notice to the Optionee or other person or persons then entitled to exercise
the Option shall be addressed to the Optionee or such other person or persons at
the Optionee’s address set forth in the heading of this Agreement.  Anyone to
whom a notice may be given under this Agreement may designate a new address by
notice to that effect.

 

7.   Benefits of Agreement.  This Agreement shall inure to the benefit of and be
binding upon each successor of the Company.  All obligations imposed upon the
Optionee and all rights granted to the Company under this Agreement shall be
binding upon Optionee’s heirs, legal representatives, and successors.  This
Agreement shall be sole and exclusive source of any and all rights which the
Optionee, his heirs, legal representatives or successors may have in respect to
the Plan or any options or Common Stock granted or issued hereunder, whether to
himself or to any other person.

 

8.   Plan Amendments.

 

This Agreement shall be subject to the terms of the Plan as amended except that
the Award that is the subject of this Agreement may not in any way be restricted
or limited by any Plan amendment or termination approved after the date of the
award without the Recipient’s written consent.

 

9.   Successors.

 

This Agreement shall be binding upon and inure to the benefit of the successors,
assigns and heirs of the respective parties.

 

10.   Terms.

 

Any terms used in this Agreement that are not otherwise defined shall have the
meanings prescribed to them in the Plan.

 

11.   Entire Agreement.

 

This Agreement contains the entire understanding of the parties and shall not be
modified or amended except in writing and duly signed by the parties.  No waiver
by either party of any default under this Agreement shall be deemed a waiver of
any later default.

 

IN WITNESS WHEREOF, the Company and the Optionee have caused this Agreement to
be executed as of the day, month and year first above written.

 

20

--------------------------------------------------------------------------------


 

 

J. B. HUNT TRANSPORT SERVICES, INC.

 

 

 

 

 

By:

 

 

 

President

 

 

 

 

 

By:

 

 

 

21

--------------------------------------------------------------------------------


 

STOCK OPTION EXERCISE FORM

 

To:

 

Office of the Chief Financial Officer

 

 

J.B. Hunt Transport Services, Inc.

 

This memorandum will confirm my desire to exercise my available vested options
in the following manner:

 

o

 

Exercise and sell for cash

o

 

Exercise and sell only enough shares to cover option costs and taxes and keep
the remaining shares

o

 

Exercise and hold (buy)

o

 

Exercise and swap/surrender owned shares for option costs and/or taxes

 

The following options are the ones I have selected for the above transaction(s):

 

Grant Date

 

Number of
Options Exercised

 

Option Price

 

 

 

 

 

 

 

 

 

 

 

 

 

 

I understand that the difference between market value and option price for the
options exercised is taxable compensation to be included in my Form W-2. 
Therefore, the withholding amounts for Federal and State tax should be withheld
at the following rates:

 

Federal

%

 

State

%

 

 

 

 

 

Optionee

 

 

 

 

Date

 

 

 

 

Received by CFO Office:

 

 

 

 

 

 

Signature

 

 

 

 

Date

 

 

22

--------------------------------------------------------------------------------


 

FORM OF

AMENDMENT TO

STOCK OPTION AGREEMENT

J.B. HUNT TRANSPORT SERVICES, INC.

 

 

This Amendment is made this         day of                            , 20
       , (the “Amendment”) by and between J.B. Hunt Transport Services, Inc.
(“the Company”) and                                     (the “Optionee”) and
amends that certain Stock Option Agreement between the Company and the Optionee
dated                                    ,  (the “Agreement”).

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Optionee and the Company amend the Agreement as follows
(check those which apply):

 

The remaining unexercised portions of this Option shall be exercisable as
follows:

 

This Option shall terminate as follows:

 

All other terms and conditions of the Agreement continue in full force and
effect.

 

 

J.B. HUNT TRANSPORT SERVICES, INC.

 

 

 

By:

 

 

 

 

 

 

,Optionee

 

23

--------------------------------------------------------------------------------